DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granham et al (US 10048987 B1) in view of Katayama (pub # US 20190130246 A1).
Regarding claim 1, Granham discloses a resource allocation method (method of operating the system shown in figure 1, details shown in subsequent figures), including: retrieving master device resource information associated with at least one master device (resource quality estimation, column 4, lines 1-21) and slave device performance information associated with at least one slave device (performance data, column 5, lines 25-37, figure 4); determining at least one arbiter setting parameter (allocation module 14, figure 2) according to the master device resource information and the slave device performance information (allocating resources based on quality metrics, column 5, lines 14-19, 25-37); and determining an order in which the at least one master device accesses the at least one slave device according to the at least one arbiter setting parameter (scheduler selects the task to run in an order, column 3, lines 59-67).
Granham does not disclose explicitly that the master/slave system is a neural network model.  However, Katayama discloses a neural network system consisting of master and slaves (figure 1, paragraph 7).  Furthermore, teachings of Granham and Katayma are from the same field of distributed computing systems involving master and slaves.
Therefore, it would have been obvious of using a neural network topology structure of Katayama in the system of Granham for the benefit of increased ability to process complex tasks (known benefit of neural network computers).
Regarding claim 2, the above combination discloses the resource allocation method of claim 1, wherein retrieving the master device resource information and the slave device performance information further includes: receiving the master device resource information from a master device monitor periodically (the process repeats, column 4, lines 19-21, Granham); and receiving the slave device performance information from a slave device performance calculation unit periodically (the process repeats, column 4, lines 19-21, Granham).
Regarding claim 3, the above combination discloses the resource allocation method of claim 2, wherein the master device resource information includes a bandwidth requirement information 
Regarding claim 4, the above combination discloses the resource allocation method of claim 2, further including: retrieving a slave device resource information associated with the at least one slave device (receives resource information, column 4, lines 42-45); and calculating the slave device performance information according to the slave device resource information (using quality estimator, column 4, lines 52-61).
Regarding claim 8, the above combination discloses the resource allocation method of claim 1, wherein the at least one arbiter setting parameter includes an access priority parameter (priority, column 3, lines 55-58), and determining the order in which the at least one master device accesses the at least one slave device further includes: determining the order in which the at least one master device accesses the at least one slave device according to the access priority parameter (strict priority scheme, column 3, lines 55-58).
Regarding claim 9, the above combination discloses the resource allocation method of claim 1, wherein the at least one master device includes a computing device (master process, column 3, lines 41-42).
Regarding claim 10, the above combination discloses the resource allocation method of claim 1, wherein the at least one slave device includes a memory device (memory, storage devices, column 3, lines 47-48).
Regarding claims 11-14, 18-20, examiner notes that these claims are substantially similar to claims 1-10 above.  The same grounds of rejection are applied.

Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record disclose master resource allocation to slaves based on slave performance data, and dynamically adjusting resources allocated to slaves based on the performance data; and also capturing performance data and tracking amount of resources used.  However, prior art of record do not teach or suggest, inter alia, that the slave resources information a total access bandwidth, a maximum access completion time, and an average access completion time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SCOTT C SUN/Primary Examiner, Art Unit 2181